UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARK WESLEY BAILEY,                    
             Petitioner-Appellant,
                 v.
                                                  No. 03-18
WILLIAM PAGE TRUE, Warden,
Sussex I State Prison,
               Respondent-Appellee.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                           (CA-02-254-1)

                      Argued: February 25, 2004

                      Decided: March 30, 2004

  Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Robert Edward Lee, Jr., VIRGINIA CAPITAL REPRE-
SENTATION RESOURCE CENTER, Charlottesville, Virginia, for
Appellant. Katherine P. Baldwin, Senior Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellee. ON BRIEF: Jennifer Leigh Givens, VIRGINIA CAPITAL
REPRESENTATION RESOURCE CENTER, Charlottesville, Vir-
ginia, for Appellant. Jerry W. Kilgore, Attorney General of Virginia,
Richmond, Virginia, for Appellee.
2                            BAILEY v. TRUE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In the early morning of September 10, 1998, Mark Wesley Bailey
brutally murdered his wife, Katherine Bailey, and two-year-old son,
Nathan Bailey, by shooting them both repeatedly through the head.
See Bailey v. Commonwealth, 529 S.E.2d 570, 573 (Va. 2000). The
murder was premeditated and committed in cold blood. As he later
admitted to police, Bailey had, for several months leading up to the
murders, fabricated stories that his wife had received threatening calls
and notes, and related these stories with feigned concern to his
coworkers. Id. After committing the murder, Bailey cut the bathroom
screen window and the telephone line to the house to give the appear-
ance of a break-in. Id. And, later that same morning, Bailey reported
to work and attempted to act as if nothing had happened.

   For this crime, Bailey was convicted in the Commonwealth of Vir-
ginia of two counts of capital murder and one count of murder in the
first degree on July 21, 1999. He was sentenced to death three days
later. Following an unsuccessful direct appeal of his conviction and
sentence to the Virginia Supreme Court, see generally, id., Bailey
sought relief from his sentence in state post-conviction proceedings.
On January 11, 2002, the Virginia Supreme Court, again, denied
relief.

   Bailey filed a petition for a writ of habeas corpus in federal district
court under 28 U.S.C. § 2254 on August 30, 2002. In his petition,
Bailey alleged twelve independent constitutional errors in his convic-
tion and sentence. The district court reviewed each of Bailey’s claims,
and, finding them to be meritless, dismissed Bailey’s petition. Bailey
then asked this court to issue a certificate of appealability, as required
by 28 U.S.C. § 2253(c), on ten of the claims he raised before the dis-
trict court. We granted a certificate of appealability on two of the
claims.
                              BAILEY v. TRUE                              3
   Having now carefully considered both claims, we affirm the order
of the district court, dismissing Bailey’s petition for a writ of habeas
corpus.

                                     I.

   Bailey first argues that he received ineffective assistance of counsel
due to his counsel’s failure to adequately develop evidence of his
mental illness in mitigation. Bailey concedes, as he must, that his
counsel hired an experienced mental health expert, Dr. Evan Nelson,
to conduct an investigation into Bailey’s life for the purpose of evalu-
ating his mental condition; that counsel provided Dr. Nelson with all
the information that he requested for this investigation; that, based on
the information provided to him by counsel and his own independent
investigation into Bailey’s life, Nelson prepared a detailed report,
diagnosing Bailey with "Personality Disorder Not Otherwise Speci-
fied," see J.A. 1295-1305; and that Dr. Nelson testified at length at
sentencing about Bailey’s mental condition at the time he murdered
his wife and son, see J.A. 982-1018. Bailey nevertheless argues that
his counsel’s performance was deficient due to counsel’s failure to
provide Nelson with additional information — or to conduct a more
complete investigation into Bailey’s background — in response to
statements in Nelson’s report that Bailey, "had mild symptoms of
Bipolar Disorder (Type II) or Cyclothymia, but there were not suffi-
cient data to meet the formal criteria for these diagnoses." J.A. 1301.1
Bailey contends that, had his counsel taken either or both of these
steps, Dr. Nelson would have diagnosed him with Bipolar Disorder,
  1
   In a similar vein, Dr. Nelson’s report also stated,
      Mr. Bailey’s history is also highly suggestive of either Bipolar
      Disorder (Type II) or Cyclothymia. He, family members, and the
      records suggested periods of depression. The defendant and his
      mother reported periods of high energy, sleeplessness, and start-
      ing projects without finishing them. He also clearly had an alco-
      hol abuse problem, which can be a comorbid condition with a
      Mood Disorder such as Bipolar Disorder or Cyclothymia. How-
      ever, as no definitively hypomanic episodes can be documented
      at this time one should be cautious about formally diagnosing
      him with one of these illnesses.
J.A. 1300 (emphasis added).
4                           BAILEY v. TRUE
and, therefore, that his counsel’s failure in this regard deprived the
sentencing jury of an accurate diagnosis of his mental illness.

   The Supreme Court of Virginia denied relief to Bailey on this
claim, reasoning that counsel’s performance was not deficient
because the information counsel provided to Dr. Nelson was suffi-
cient to allow Nelson to conduct an accurate mental health evaluation.
J.A. 1502. The district court agreed, holding that, "[t]rial counsel’s
efforts in successfully filing a motion for the appointment of a mental
health expert, securing pertinent military and medical records, and
securing a competent mental health professional," were, "well within
the range of competen[ce]," guaranteed by the Sixth Amendment and
likewise denied relief. J.A. 1528-29. We affirm.

   Before a federal court may grant a writ of habeas corpus to a pris-
oner in custody "pursuant to the judgment of a State court," it must
first determine that the state court’s adjudication of the prisoner’s
claim, "resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law . . . ." 28
U.S.C. § 2254(d)(1). Because the Virginia Supreme Court applied the
proper standard for ineffective assistance of counsel set forth in
Strickland v. Washington, 466 U.S. 668 (1984), see J.A. 1502-03, its
decision was not "contrary to . . . clearly established Federal law." See
Williams v. Taylor, 529 U.S. 362, 405 (2000). Thus, we must deny
relief to Bailey unless the state supreme court’s application of Strick-
land to the facts of this case was "objectively unreasonable." See Wil-
liams, 529 U.S. at 409. We are confident that it was not.

   In fact, "judg[ing] the reasonableness of counsel’s challenged con-
duct on the facts of th[is] particular case, viewed as of the time of
counsel’s conduct," see Strickland, 466 U.S. at 690, we agree with the
Virginia Supreme Court that counsel’s decision to accept the diagno-
sis of "Personality Disorder Not Otherwise Specified," reached in Dr.
Nelson’s report, rather than to undertake additional investigations in
an attempt to push Dr. Nelson into a diagnosis of Bipolar Disorder,
was well within the bounds of acceptable professional conduct. See
Strickland, 468 U.S. at 688 ("[T]he proper measure of attorney perfor-
mance remains simply reasonableness under prevailing professional
norms."); see also Wiggins v. Smith, 123 S. Ct. 2527, 2535 (June 25,
2003) (same). Put simply, counsel had no reason to believe that there
                            BAILEY v. TRUE                            5
was information, which was yet to be discovered or that Dr. Nelson
had yet to review, that would have influenced Nelson’s diagnosis of
Bailey. Compare Wiggins, 123 S. Ct. at 2538 (holding that counsel’s
decision not to investigate the defendant’s background was deficient
because the known evidence would have led a reasonable attorney to
investigate further).

   At the time Dr. Nelson completed his report on Bailey — and
counsel made a decision to rely on those findings — counsel had
already supplied Nelson with an extensive volume of records about
Bailey’s life and background, as well as the circumstances of the mur-
ders. See J.A. 1297 (listing the "sources of information" for Dr. Nel-
son’s report on Bailey’s mental condition). This information included
Bailey’s school records, his Navy medical and performance records,
two statements from Bailey himself after the murder, and statements
from numerous friends and co-workers of Bailey and his wife. Id.; see
also 1324-33 (Dr. Nelson’s summary of the first round of records pro-
vided to him by counsel). Moreover, counsel knew, at the time he
decided not to pass along more information to Dr. Nelson or to inves-
tigate further, that Nelson had supplemented the records counsel had
given him with a substantial investigation of his own. Nelson had
interviewed Bailey face-to-face for seven to eight hours, conducted
telephone interviews with Bailey’s twin brother (Michael Bailey), his
parents (Myron and Bonnie Bailey), one of his best friends (Irene
Shaw), J.A. 1297, and his neighbors, J.A. 987, and given Bailey three
psychological tests, assessing his intelligence, personality and mental
state, respectively. J.A. 1297.

   Thus, far from being unreasoned or uninformed, counsel made a
pragmatic, strategic judgment that it would have been a futile exercise
to delve even further into Bailey’s background in search of additional
information to sway Dr. Nelson. Instead, counsel decided to present
to the jury the considered, professional opinion of Dr. Nelson that it
was "possible" that Bailey had Bipolar Disorder, based on the fact
that his twin brother had it and that he was "a moody sort of guy with
changeable moods from day to day," J.A. 1011, but that he could not
be diagnosed with such because Bailey had suffered no "hypomanic
episodes." J.A. 1300. In light of the substantial evidence that Dr. Nel-
son had already considered in making his diagnosis, and counsel’s
thorough investigation into Bailey’s background, we find this judg-
6                             BAILEY v. TRUE
ment to be reasonable, a conclusion which is underscored by the fact
that Bailey has yet to identify any evidence, unknown to counsel at
the time that they made this judgment, which even arguably would
have affected Nelson’s diagnosis of Bailey.2

   We, therefore, hold that the decision of Bailey’s counsel not to take
additional action upon receiving Dr. Nelson’s report did not constitute
ineffective assistance of counsel and affirm the judgment of the dis-
trict court.

                                     II.

   Bailey also asserts that he received ineffective assistance of coun-
sel due to counsel’s failure to inform the jury, or request a jury
instruction, that he was being medicated with 900 mg of lithium each
day during the trial and sentencing, causing him to appear emotion-
less before the jury. Bailey argues that this failure caused the jury to
be misled into believing that he lacked remorse for the murders he
had committed.

   The Virginia Supreme Court found this claim to be unsupported by
the record. It explained that,
    2
    Bailey argues that Dr. Nelson "failed to interview or obtain any infor-
mation from," six witnesses, who would have provided evidence that
Bailey suffered "erratic mood swings; that Bailey’s behavior paralleled
that of his bipolar twin brother; that prior to the crimes Bailey was deteri-
orating mentally and emotionally, and that Bailey has an extensive fam-
ily history of mental illness."
   As is clear from his report and testimony, however, Dr. Nelson was
well aware of each of these facts when he made his diagnosis of Bailey.
Nelson testified that Bailey was a "moody sort of guy with changeable
moods day to day," and acknowledged in his report that Bailey, "family
members, and the records suggested periods of depression." J.A. 1298.
Nelson interviewed Bailey’s twin brother in preparing his report, J.A.
1297, and stated in his testimony that the fact that his brother had Bipolar
Disorder made it more likely that Bailey himself had it, J.A. 1100. More-
over, Nelson rejected Bailey’s claim that his family life was normal,
writing that, "the family history suggests there were more problems than
either he or his family members could identify." J.A. 1298.
                             BAILEY v. TRUE                             7
     [w]hile the record reflects that Bailey received 900 mg of
     Lithium daily for a substantial period of time, it does not
     show that such dosage was administered on the days of trial
     or that the medication caused the demeanor about which he
     complains. Also, his emotional appearance and lack of
     remorse are consistent with the personality diagnoses made
     by the mental health experts. Finally, trial counsel instructed
     petitioner to refrain from ‘any display of emotion,’ and at
     his elocution [sic] he explained that he refrained from show-
     ing remorse ‘because I have turned over what I did to God.’

J.A. 1504 (emphasis added). This factual finding was fatal to Bailey’s
claim: if lithium was not the cause of Bailey’s emotionless appear-
ance, then his counsel could not be faulted for failing to inform the
jury that it was. The state court then held that counsel’s instruction to
Bailey not to show emotion was a reasonable tactical decision and
dismissed Bailey’s claim. J.A. 1505.

   The district court failed to acknowledge that the state supreme
court had rejected the factual basis of Bailey’s claim, but, neverthe-
less, denied relief, holding that "the decision by trial counsel instruct-
ing Bailey to refrain from showing any emotion and to continue
taking his medication during the trial does not constitute ineffective
assistance of counsel as contemplated by Strickland." J.A. 1530.

   We affirm the judgment of the district court dismissing Bailey’s
claim, but do so on the basis of the state court’s factual finding that
the record, "does not show . . . that the medication caused the demea-
nor about which [Bailey] complains." J.A. 1504 (emphasis added).
When a petitioner challenges a state court’s factual determinations,
we may not grant relief unless we conclude that the state court’s deci-
sion "was based on an unreasonable determination of the facts in light
of the evidence presented in the state court proceedings." 28 U.S.C.
§ 2254(d)(2). We must presume that a state court’s factual findings
are correct, unless the petitioner rebuts those findings by "clear and
convincing evidence," 28 U.S.C. § 2254(e)(1).

   Bailey argues that the state supreme court’s factual determination
that lithium did not cause his emotionless appearance was unreason-
able, because, contrary to the state court’s statement that he did not
8                           BAILEY v. TRUE
receive lithium on either day of his trial, medical records show that
he was administered 300 mg of lithium on the morning of July 20, the
first day of his three-day trial. This fact alone, however, does not dis-
prove the state court’s determination that Bailey’s appearance was not
caused by lithium, much less show it to be unreasonable. Not only
was the 300 mg dosage that Bailey received on July 20 only a third
of his typical daily dosage, Bailey’s medical records make clear that
he refused his regular dose of lithium for the remainder of the trial,
on the evening of July 20, and on July 21 and 22. J.A. 1443. More-
over, well before he began receiving lithium, Bailey’s manner had
been described as cold and emotionless. For instance, Detective
Thomas Killilea described Bailey’s reaction immediately after the
murders as "totally inappropriate for the situation." J.A. 1316. Detec-
tive Killilea stated that "he noticed little emotional response [from
Bailey] to what would be an emotionally charged situation for most
people." Id. Finally, as the state court recognized — and Bailey him-
self conceded — Bailey had been instructed by counsel to remain
emotionless at trial, in response to previous exhibitions of inappropri-
ate behavior. J.A. 1504-05.

   In light of this evidence, we conclude that it was not unreasonable
for the Virginia Supreme Court to determine that Bailey’s emotion-
less appearance at trial was caused, not by Bailey’s medication, but
instead by his counsel’s express instruction to avoid any display of
emotion and Bailey’s own lack of remorse for his actions. We there-
fore affirm the district court’s denial of relief on this ground as well.

                           CONCLUSION

  For the reasons stated herein, we affirm the judgment of the district
court, dismissing Bailey’s petition for a writ of habeas corpus.

                                                            AFFIRMED